DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080094300 A1) in view of Venkataramani et al. (US 5704105 A), hereinafter Venkataramani and Kusukame et al. (US 20130090561 A1), hereinafter Kusukame.
Regarding claim 1,
Lee teaches a method of generating a phased array ultrasound beam within a propagation medium, the method comprising:
providing a phased array ultrasound transducer comprising: 

Wherein each ultrasound transducer element has an associated ultrasound emission wavelength in soft tissue ([0018] which discloses an operating wavelength of the system),
Wherein a pitch of each transducer element is larger than half of the ultrasound wavelength in soft tissue ([0023] which discloses the element spacing (pitch) in array 100 is greater than λ/2 and [0005] which discloses λ is the operative wavelength); and 
A coupling layer (at least fig. 1 (200) and [0032] which discloses an AR coating between propagating medium and supersonic material) contacting said array of ultrasound transducer elements (at least fig. 1), said coupling layer having a speed of sound greater than the speed of sound of a propagation medium ([0021] which discloses the coupling layer has a velocity for sound which significantly exceeds that of the propagation medium (interpreted as soft tissue when the scan zone is in soft tissue)) and a thickness sufficient for generation of a wavefront therein, 
Thereby reducing or suppressing the generation of grating lobes ([0020] which discloses the combination of the array and coupling layer provides for grating-side lobe free scanning of the scan zone. Examiner notes that in order to provide this the thickness must be sufficient for generating a wavefront therein).
Lee fails to explicitly teach the lateral extent of each transducer element is larger than half of the ultrasound wavelength in soft tissue.
Venkataramani teaches where conventional ultrasound transducers have a lateral extent of each transducer element larger than half of the ultrasound wavelength in soft tissue (col. 1 lines 40-49 which disclose a width of the elements is .5 to 2 times the wavelength).


Lee teaches a thickness of said coupling layer is half of the ultrasound wavelength or slightly larger (at least fig. 2 (h) and [0026] which discloses the height is approximately λ/2 or slightly larger), but fails to explicitly teach wherein a thickness of said coupling layer exceeds ultrasound wavelength in coupling layer.
Kusukame, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound transducer (at least fig. 1 (102)) comprising a coupling layer (at least fig. 1 (101) and corresponding disclosure) having a thickness sufficient for generation of a wavefront therein, thereby reducing or suppressing generation of grating lobes ([0324] which discloses the ultrasonic probe according to the invention (i.e. with a coupling layer having a sufficient speed and thickness) makes it possible to reduce a side lobe (i.e. grating lobe)).
Kusukame further teaches wherein the coupling layer has a thickness which exceeds an ultrasound wavelength in said coupling layer ([0199] which discloses the thickness of matching layer 101 is greater than half of the wavelength of the ultrasound. Examiner notes that any wavelength greater than one wavelength would be greater than half of the wavelength)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee to include a thickness which exceeds ultrasound wavelength in coupling layer as taught by Kusukame in order to increase the transmittance and the ensitivity of the ultrasound probe (Kusukame [0199]).  Such a modification amounts to merely routine 

Regarding claim 2,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the speed of sound of said coupling layer is sufficiently high to eliminate the generation of grating lobes ([0021] which discloses the velocity for sound of the coupling layer (200) significantly exceeds that of the propagation medium and [0020] discloses the combination of array and coupling layer provides grating-sidelobe free scanning).

Regarding claim 3,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein a ratio of the lateral extent of each transducer element (e.g.  λ) to half of the ultrasound wavelength in soft tissue (λ/2) (examiner notes that in the case the lateral extent is equal to the wavelength λ this ratio is equal to 2) is less than the ratio of the speed of sound of the coupling layer to the speed of sound of tissue ([0023] which discloses the ratio = 1/n where n<1 is equal to the speed of sound of the coupling later to the speed of sound of the propagation medium (tissue). Examiner notes in the case where n <.5 the first ratio is less than the second ratio (e.g. 1/.4 = 2.5 and 2< 2.5)).

Regarding claim 4,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the speed of sound exceeds 2000 m/s ([0021] which discloses the speed of sound of the coupling layer exceeds the propagation medium (in the case the propagation medium is soft tissue the 

Regarding claim 5,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee, as modified, further teaches wherein the lateral extent is at least two times the ultrasound wavelength in soft tissue (Venkataramani Col 1 lines 40-49 which disclose the width is two times the ultrasound wavelength).  
and wherein the speed of sound of said coupling layer is selected to at least twice as large as the speed of sound in the propagation medium to suppress generation of grating lobes within said coupling layer (examiner notes that claimed range of the speed of sound of the coupling layer falls within the range of the speed of sound as disclosed by lee which is greater than the speed of sound of the propagation medium).

Regarding claim 8,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein said coupling layer comprises a composite ([0032] which discloses the coupling layer comprises an AR coating and the supersonic material. Examiner notes that the two materials in combination are interpreted as a composite in its broadest reasonable interpretation).

Regarding claim 12,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein said array of ultrasound transducer elements are spatially distributed as a sparse array ([0004] which discloses a sparse phased array).

Regarding claim 13,
Lee, as modified, teaches the elements of claim 12 as previously stated. Lee, as modified, further teaches wherein the maximum element width (Venkataramani col 2 lines 40-49 (2λ) is less than or equal to half of the ultrasound wavelength in soft tissue multiplied by a ratio of the speed of sound in the coupling layer to the speed of sound in soft tissue (Lee [0023] 1/n where n<1) (examiner notes that when the value of n is less than .2 for example the maximum element width 2λ is less than (λ/2 *1/.2) = 2.5λ).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Venkataramani, and Kusukame as applied to claim 1 above, and further in view of Shmulewitz et al. (US 6027457 A), hereinafter Shmulewitz as evidenced by PubChem (“Compound Summary – Glycerol”).
Regarding claim 6,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee, as modified, fails to explicitly teach wherein the coupling layer comprises a viscous or visco-elastic material. 
Shmulewitz teaches an ultrasonic coupling layer wherein said coupling layer has a speed of sound which exceeds a speed of sound of soft tissue and wherein said coupling layer comprises a viscous material (col. 4 lines 42-51 which disclose a glycerol as a coupling agent for acoustic coupling. Examiner notes the speed of sound is 1920 m/s which is greater than the speed of sound of soft tissue as disclosed by applicant pg. 7 lines 19-28. Examine further notes glycerol is a viscous material as evidenced by PubChem pg. 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee to include a viscous material as taught by Shmulewitz in order to achieve the desired acoustic coupling (Shmulewitz col. 4 lines 42-51). Such a modification 

Regarding claim 7,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee, as modified, fails to explicitly teach wherein said coupling layer is one of a liquid, gel, and a viscoelastic polymer.
	Shmulewitz teaches an ultrasonic coupling layer wherein said coupling layer has a speed of sound which exceeds a speed of sound of soft tissue and wherein said coupling layer is a liquid (col. 4 lines 42-51 which disclose a glycerol as a coupling agent for acoustic coupling. Examiner notes the speed of sound of glycerol is 1920 m/s which is greater than the speed of sound of soft tissue as disclosed by applicant pg. 7 lines 19-28. Examine further notes glycerol is a liquid as evidenced by PubChem pg. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee to include a liquid as taught by Shmulewitz in order to achieve the desired acoustic coupling (Shmulewitz col. 4 lines 42-51). Such a modification appears to merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Venkataramani, and Kusukame applied to claim 1 above, and further in view of Shmulewitz.
	Regarding claim 9,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee, as modified, fails to explicitly teach wherein said coupling layer comprises glycerol. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee to include glycerol as taught by Shmulewitz in order to achieve the desired acoustic coupling (Shmulewitz col. 4 lines 42-51). Such a modification appears to merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Venkataramani, and Kusukame as applied to claim 1 above and further in view of Masuda et al. (US 20120165686 A), hereinafter Masuda as evidenced by PubChem.
Regarding claim 10,
Lee teaches the elements of claims 1 as previously stated. Lee fails to explicitly teach wherein said coupling layer comprises a liquid, and wherein said liquid is retained in over said array of ultrasound transducer elements by a membrane.
Masuda teaches a coupling layer between an ultrasonic probe (at least fig. 5 (24)) and the skin (at least fig. 5 (18)) ([0057] which discloses a coupling agent between the probe and skin). Said coupling layer having a speed of sound which exceeds a speed of sound of the tissue and wherein said coupling layer comprises a liquid, wherein said liquid is retained by a membrane over an array of ultrasound transducer elements ([0057] which discloses a coupling agent may be a resin bag (interpreted as membrane) charged with glycerin (liquid). Examiner notes that glycerin is a liquid as evidenced by PubChem (pg. 1)).
.

Claims 14-18, 21, 25-26, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kusukame.
Regarding claims 14, 
Lee teaches a method of generating a phased array ultrasound beam within a propagation medium, the method comprising:
providing a phased array ultrasound transducer comprising: 
An array of ultrasound transducer elements (at least fig. 1 (100)) configured for emitting a phased-array ultrasound beam therefrom ([0020]-[0021] which disclose array 100 is an ultrasonic phased array), 
Wherein each ultrasound transducer element has an associated ultrasound emission wavelength in soft tissue ([0018] which discloses an operating wavelength of the system),
Wherein a pitch of each transducer element is larger than half of the ultrasound wavelength in soft tissue ([0023] which discloses the element spacing (pitch) in array 100 is greater than λ/2 and [0005] which discloses λ is the operative wavelength); and 
A coupling layer (at least fig. 1 (200) and [0032] which discloses an AR coating between propagating medium and supersonic material) contacting said array of ultrasound transducer elements (at least fig. 1), said coupling layer having a speed of sound greater than the speed of sound of a 
Thereby reducing or suppressing the generation of grating lobes ([0020] which discloses the combination of the array and coupling layer provides for grating-sidelobe free scanning of the scan zone. Examiner notes that in order to provide this the thickness must be sufficient for generating a wavefront therein);
And delivering beamformed signals to the transducer array elements, thereby generating an ultrasound beam that propagates through the coupling layer and into the propagation medium ([0005] which discloses beam steering in ultrasonic phased arrays. Examiner notes the ultrasound bam would propagate through the coupling layer and into the propagation medium).

Lee further teaches a thickness of said coupling layer is half of the ultrasound wavelength or slightly larger (at least fig. 2 (h) and [0026] which discloses the height is approximately λ/2 or slightly larger, but fails to explicitly teach wherein a thickness of said coupling layer exceeds ultrasound wavelength in coupling layer.
Kusukame, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound transducer (at least fig. 1 (102)) comprising a coupling layer (at least fig. 1 (101) and corresponding disclosure) having a thickness sufficient for generation of a wavefront therein, thereby reducing or suppressing generation of grating lobes ([0324] which discloses the ultrasonic probe according to the invention (i.e. with a coupling layer having a sufficient speed and thickness) makes it possible to reduce a side lobe (i.e. grating lobe)).
Kusukame further teaches wherein the coupling layer has a thickness which exceeds an ultrasound wavelength in said coupling layer ([0199] which discloses the thickness of matching layer 101 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee to include a thickness which exceeds ultrasound wavelength in coupling layer as taught by Kusukame in order to increase the transmittance and the ensitivity of the ultrasound probe (Kusukame [0199]).  Such a modification amounts to merely routine optimization in which a person having ordinary skill in the art would have been motivated to increase the thickness of the coupling layer in order to discover the optimum thickness by routine experimentation (MPEP 2144.05).


Regarding claims 15,
Lee, as modified, the elements of claim 14 as previously stated. Lee further teaches wherein said coupling layer has a speed of sound that is sufficiently high to suppress the generation of grating lobes ([0021] which discloses the velocity for sound of the coupling layer (200) significantly exceeds that of the propagation medium and [0020] discloses the combination of array and coupling layer provides grating-sidelobe free scanning).

Regarding claims 16,
Lee, as modified, teaches the elements of claim 14 as previously stated. Lee further teaches wherein a ratio of the pitch of each transducer element (e.g.  λ) to half of the ultrasound wavelength in soft tissue (λ/2) (examiner notes that in the case the pitch is equal to the wavelength λ this ratio is equal to 2) is less than the ratio of the speed of sound of the coupling layer to the speed of sound of tissue ([0023] which discloses the ratio = 1/n where n<1 is equal to the speed of sound of the coupling later to 

Regarding claims 17,
Lee, as modified, teaches the elements of claim 14 as previously stated. Lee further teaches  wherein the speed of sound exceeds 2000 m/s ([0021] which discloses the speed of sound of the coupling layer exceeds the propagation medium (in the case the propagation medium is soft tissue the speed of sound exceeds 1540 m/s as disclosed by applicant pg. 6). Examiner notes that speeds exceeding 2000 m/s are included in speeds exceeding the propagation medium).

Regarding claims 18,
Lee, as modified, teaches the elements of claim 14 as previously stated. Lee further teaches wherein the pitch is at least two times the ultrasound wavelength in the propagation medium (examiner notes that the claimed pitch falls in the range of greater than half of the wavelength as disclosed by Lee).  
and wherein the speed of sound of said coupling layer is selected to at least twice as large as the speed of sound in the propagation medium to suppress generation of grating lobes within said coupling layer (examiner notes that the claimed range of the speed of sound of the coupling layer falls within the range of the speed of sound as disclosed by lee which is greater than the speed of sound of the propagation medium).

Regarding claim 21,
Lee, as modified, teaches the elements of claim 14 as previously stated. Lee further teaches wherein said coupling layer comprises a composite ([0032] which discloses the coupling layer comprises 

Regarding claim 25,
Lee teaches a method of generating a phased array ultrasound beam within a propagation medium, the method comprising:
providing a phased array ultrasound transducer comprising: 
An array of ultrasound transducer elements (at least fig. 1 (100)) configured for emitting a phased-array ultrasound beam therefrom ([0020]-[0021] which disclose array 100 is an ultrasonic phased array), 
Wherein each ultrasound transducer element has an associated ultrasound emission wavelength in soft tissue ([0018] which discloses an operating wavelength of the system),
Wherein a pitch of each transducer element is larger than half of the ultrasound wavelength in soft tissue ([0023] which discloses the element spacing (pitch) in array 100 is greater than λ/2 and [0005] which discloses λ is the operative wavelength); and 
A coupling layer (at least fig. 1 (200) and [0032] which discloses an AR coating between propagating medium and supersonic material) contacting said array of ultrasound transducer elements (at least fig. 1), said coupling layer having a speed of sound greater than the speed of sound of a propagation medium ([0021] which discloses the coupling layer has a velocity for sound which significantly exceeds that of the propagation medium (interpreted as soft tissue when the scan zone is in soft tissue)) and a thickness sufficient for generation of a wavefront therein, 
Thereby reducing or suppressing the generation of grating lobes ([0020] which discloses the combination of the array and coupling layer provides for grating-sidelobe free scanning of the scan zone. 
And delivering beamformed signals to the transducer array elements, thereby generating an ultrasound beam that propagates through the coupling layer and into the propagation medium ([0005] which discloses beam steering in ultrasonic phased arrays. Examiner notes the ultrasound bam would propagate through the coupling layer and into the propagation medium).

Lee further teaches a thickness of said coupling layer is half of the ultrasound wavelength or slightly larger (at least fig. 2 (h) and [0026] which discloses the height is approximately λ/2 or slightly larger, but fails to explicitly teach wherein a thickness of said coupling layer exceeds ultrasound wavelength in coupling layer.
Kusukame, in a similar field of endeavor involving ultrasound imaging,  teaches an ultrasound transducer (at least fig. 1 (102)) comprising a coupling layer (at least fig. 1 (101) and corresponding disclosure) having a thickness sufficient for generation of a wavefront therein, thereby reducing or suppressing generation of grating lobes ([0324] which discloses the ultrasonic probe according to the invention (i.e. with a coupling layer having a sufficient speed and thickness) makes it possible to reduce a side lobe (i.e. grating lobe)).
Kusukame further teaches wherein the coupling layer has a thickness which exceeds an ultrasound wavelength in said coupling layer ([0199] which discloses the thickness of matching layer 101 is greater than half of the wavelength of the ultrasound. Examiner notes that any wavelength great than one wavelength would be greater than half of the wavelength)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee to include a thickness which exceeds ultrasound wavelength in coupling layer as taught by Kusukame in order to increase the transmittance and the 

Regarding claim 26,
Lee, as modified, teaches the elements of claim 25 as previously stated. Lee further teaches wherein the speed of sound of said coupling layer is sufficiently high to eliminate the generation of grating lobes ([0021] which discloses the velocity for sound of the coupling layer (200) significantly exceeds that of the propagation medium and [0020] discloses the combination of array and coupling layer provides grating-sidelobe free scanning).

Regarding claim 28,
Lee, as modified, teaches the elements of claims 25 as previously stated. Lee further teaches wherein a ratio of the pitch of each transducer element (e.g.  λ) to half of the ultrasound wavelength in soft tissue (λ/2) (examiner notes that in the case the pitch is equal to the wavelength λ this ratio is equal to 2) is less than the ratio of the speed of sound of the coupling layer to the speed of sound of tissue ([0023] which discloses the ratio = 1/n where n<1 is equal to the speed of sound of the coupling later to the speed of sound of the propagation medium (tissue). Examiner notes in the case where n <.5 the first ratio is less than the second ratio (e.g. 1/.4 = 2.5 and 2< 2.5)).

Regarding claim 29,
Lee, as modified, teaches the elements of claim 25 as previously stated. Lee further teaches wherein the speed of sound exceeds 2000 meters per second (m/s) ([0021] which discloses the speed of 

Regarding claim 31,
Lee, as modified, teaches the elements of claim 25 as previously stated. Lee further teaches wherein the pitch is at least two times the ultrasound wavelength in the propagation medium (examiner notes that the claimed pitch falls in the range of greater than half of the wavelength as disclosed by Lee).  
and wherein the speed of sound of said coupling layer is selected to at least twice as large as the speed of sound in the propagation medium to suppress generation of grating lobes within said coupling layer (examiner notes that the claimed range of the speed of sound of the coupling layer falls within the range of the speed of sound as disclosed by lee which is greater than the speed of sound of the propagation medium).

Claims 19-20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kusukame as applied to claim 14 above and further in view of Shmulewitz as evidenced by PubChem.
Regarding claims 19,
Lee, as modified, teaches the elements of claim 14 as previously stated. Lee, as modified, fails to explicitly teach wherein the coupling layer comprises a viscous or visco-elastic material. 
Shmulewitz teaches an ultrasonic coupling layer wherein said coupling layer has a speed of sound which exceeds a speed of sound of soft tissue and wherein said coupling layer comprises a viscous material (col. 4 lines 42-51 which disclose a glycerol as a coupling agent for acoustic coupling. Examiner notes the speed of sound is 1920 m/s which is greater than the speed of sound of soft tissue as disclosed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee, as currently modified, to include a viscous material as taught by Shmulewitz in order to achieve the desired acoustic coupling (Shmulewitz col. 4 lines 42-51). Such a modification appears to merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claim 20,
Lee, as modified, teaches the elements of claim 14 as previously stated. Lee fails to explicitly teach wherein said coupling layer is one of a liquid, gel, and a viscoelastic polymer.
	Shmulewitz teaches an ultrasonic coupling layer wherein said coupling layer has a speed of sound which exceeds a speed of sound of soft tissue and wherein said coupling layer is a liquid (col. 4 lines 42-51 which disclose a glycerol as a coupling agent for acoustic coupling. Examiner notes the speed of sound of glycerol is 1920 m/s which is greater than the speed of sound of soft tissue as disclosed by applicant pg. 7 lines 19-28. Examine further notes glycerol is a liquid as evidenced by PubChem pg. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee, as currently modified, to include a liquid as taught by Shmulewitz in order to achieve the desired acoustic coupling (Shmulewitz col. 4 lines 42-51). Such a modification appears to merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claim 32,

Shmulewitz teaches an ultrasonic coupling layer wherein said coupling layer has a speed of sound which exceeds a speed of sound of soft tissue and wherein said coupling layer comprises a viscous material (col. 4 lines 42-51 which disclose a glycerol as a coupling agent for acoustic coupling. Examiner notes the speed of sound is 1920 m/s which is greater than the speed of sound of soft tissue as disclosed by applicant pg. 7 lines 19-28. Examine further notes glycerol is a viscous material as evidenced by PubChem pg. 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee to include a viscous material as taught by Shmulewitz in order to achieve the desired acoustic coupling (Shmulewitz col. 4 lines 42-51). Such a modification appears to merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kusukame as applied to claim 14 above and further in view of Shmulewitz.
	Regarding claim 22,
	Lee, as modified, teaches the elements of claim 14 as previously stated. Lee, as modified, fails to explicitly teach wherein said coupling layer comprises glycerol. 
	Shmulewitz teaches an ultrasonic coupling layer wherein said coupling layer has a speed of sound which exceeds a speed of sound of soft tissue and wherein said coupling layer comprises glycerol (col. 4 lines 42-51 which disclose a glycerol as a coupling agent for acoustic coupling).
.

	Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kusukame as applied to claim 14 above and further in view of Masuda as evidenced by PubChem.
Regarding claims 23,
Lee, as modified, teaches the elements of claims 14 as previously stated. Lee, as modified, fails to explicitly teach wherein said coupling layer comprises a liquid, and wherein said liquid is retained in over said array of ultrasound transducer elements by a membrane.
Masuda teaches a coupling layer between an ultrasonic probe (at least fig. 5 (24)) and the skin (at least fig. 5 (18)) ([0057] which discloses a coupling agent between the probe and skin). Said coupling layer having a speed of sound which exceeds a speed of sound of the tissue and wherein said coupling layer comprises a liquid, wherein said liquid is retained by a membrane over an array of ultrasound transducer elements ([0057] which discloses a coupling agent may be a resin bag (interpreted as membrane) charged with glycerin (liquid). Examiner notes that glycerin is a liquid as evidenced by PubChem (pg. 1)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the coupling layer of Lee, as currently modified, to include a liquid retained by a membrane over said array of ultrasound transducer elements as taught by Masuda in order to reduce reflection and scattering of the ultrasonic wave (Masuda [0057]). Such a modification appears to merely .

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kusukame as applied to claim 25 above and further in view of Venkataramani.
Regarding claim 27,
Lee, as modified, teaches the elements of claim 25 as previously stated. Lee, as modified, fails to explicitly teach a lateral extent of each transducer element. 
Venkataramani teaches an ultrasound transducer wherein a lateral extent of each transducer element is between half and two times the ultrasound wavelength in soft tissue (col. 1 lines 40-49 which disclose a width (lateral extent) of the elements is .5 to 2 times the wavelength).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the transducer of Lee to include elements having a lateral extent as taught by Venkataramani in order to allow dynamic electronic beam forming along the azimuthal axis (Venkataramani col1 lines 40-49). Such a modification appears to merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143).
Lee, as modified, teaches wherein a ratio of the lateral extent of each transducer element (e.g.  λ) to half of the ultrasound wavelength in soft tissue (λ/2) (examiner notes that in the case the lateral extent is equal to the wavelength λ this ratio is equal to 2) is less than the ratio of the speed of sound of the coupling layer to the speed of sound of tissue ([0023] which discloses the ratio = 1/n where n<1 is equal to the speed of sound of the coupling later to the speed of sound of the propagation medium (tissue). Examiner notes in the case where n <.5 the first ratio is less than the second ratio (e.g. 1/.4 = 2.5 and 2< 2.5)).

Regarding claim 30,
Lee, as modified, teaches the elements of claim 25 as previously stated. Lee further teaches wherein the speed of sound of said coupling layer is selected to at least twice as large as the speed of sound in the propagation medium to suppress generation of grating lobes within said coupling layer (examiner notes that the claimed range of the speed of sound of the coupling layer falls within the range of the speed of sound as disclosed by lee which is greater than the speed of sound of the propagation medium).
Lee, as modified, fails to explicitly teach the lateral extent of each transducer element. 
Venkataramani teaches an ultrasound transducer wherein a lateral extent of each transducer element is at least two times the ultrasound wavelength in soft tissue (col. 1 lines 40-49 which disclose a width of the elements 2 times the wavelength).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the transducer of Lee to include elements having a lateral extent as taught by Venkataramani in order to allow dynamic electronic beam forming along the azimuthal axis (Venkataramani col1 lines 40-49). Such a modification appears to merely be a combination of prior art elements according to known methods to yield predictable results (MPEP 2143).

Response to Arguments

Regarding the 103 rejections,
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. 
For example, applicant first argues “the layer 101 of Kusukame is an acoustic impedance matching layer and not a coupling layer” (REMARKS pg. 9). Examiner respectfully disagrees in that an 
Applicant further argues, since “Kusukame’s teachings are specific to an acoustic impedance matching layer, and since Lee teaches a device that includes both a cladding layer and an acoustic impedance matching layer, the skilled artisan would not be biased to modify the cladding layer of lee, and would instead only be led to modify the impedance matching layer of Lee” (REMAKRS pg. 10). Examiner respectfully disagrees in that Kusukame teaches a thickness of a coupling layer (i.e. acoustic impedance matching layer) which exceeds a wavelength of the coupling layer. A person having ordinary skill in the art would have recognized modifying the cladding layer of Kusukame by increasing the thickness as taught by Kusukame since the cladding of Lee and the matching layer of Kusukame have similar functions for coupling ultrasonic waves. For these reasons, the 35 U.S.C. 103 rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793